 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarold W.Hinson,d/b/a Hen House Market No. 3andAmalgamatedMeatcutters&ButcherWorkmen of North America,Local Union 576,AFL-CIO. Case 17-CA-3484April 25, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn September 16, 1968, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledproceeding,finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that Respondent cease and desisttherefrom and take certain affirmative action, as setforth in the attachedTrialExaminer'sDecision.Thereafter,Respondent and the Charging Party,herein referred to as the Union,filed exceptions tothe Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner,as modified herein.We find,in substantial agreement with the TrialExaminer that Respondent violated Section 8(a)(1)of the Act by promising 3 employees better pay andworking conditions if they would reject the Union,and by threatening the 3 employees that they wouldhave to go elsewhere to work if they did notwithdraw from the Union. We also agree with theTrialExaminer that Respondent violated Section8(a)(1) and(5) of theAct'byhis refusal to bargainfora new collective-bargaining agreement, uponrequest,with the Union as the exclusive bargainingrepresentative of all meat department employees atRespondent'sHarrisonville,Missouri,store;byunilaterally,and without bargaining with the Union,increasing wages of the employees in the unit;' andbyunilaterallychanginghealth,welfare,andretirement benefits of the employees.'The Board finds insufficient support in the recordfor the TrialExaminer's finding that Hinson told his employees he would operate thisstore as a nonunion shop afterFebruary 3,1968, and therefore does notadopt this finding'N L R BvKatz,369 U S 736, 747'SeeLaclede Gas Company,173 NLRBNo 35 See alsoMor Paskesz,171NLRBNo20,N LR B v Sheridan Creations, Inc ,384 F 2d 696(C A 2),Cook andJones,Inc,146 NLRB 1664, enfd339 F 2d 580(CA 1)TheUnionhastakenexceptiontotheRecommended Order of the Trial Examiner, on theground that it contains no specific provisions toremedyRespondent'sunlawfulunilateraldiscontinuanceofpayments on behalf of unitemployees to the Union's pension, health, andwelfare funds.We find merit in this exception. Thepension, health, and welfare plans provided for bytheexpiredcontractconstitutedanaspectofemployeewages and a term and condition ofemployment which survived the expiration of thecontractandcouldnotbealteredwithoutbargaining.'TheappropriateremedyforRespondent'sunilateralactionindiscontinuingcontributions to the union-sponsored plan and insubstitutingaplanof its own, just like theappropriateremedyforanyotherunlawfulunilateral action,' where feasible, is to reinstate thestatusquo anteand retain it until Respondentfulfills its bargaining obligation by either bargainingoutanew agreement covering the subject orbargaining to an impasse. For these reasons we shallmodifytheRecommendedOrder to requireRespondent to make whole the employees in theunitby paying all pension, health, and welfarecontributions,asprovidedintheexpiredcollective-bargainingagreement,which have notbeen paid and which would have been paid absentRespondent's unlawful unilateral discontinuance ofsuch payments found herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondent,HaroldW. Hinson, d/b/a Hen House Market No.3,Harrisonville,Missouri, his agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified:1.Insert the following at the end of paragraph1(d) of the Recommended Order, and at the end ofthe fourth indented paragraph of the Notice, afterfirstdeleting the last period and substituting acomma therefor:except that nothing herein contained shall beconstrued as requiring Respondent to revoke any'SeeFrank Gallaro and Joseph Gallaro,d/b/a Gallaro Bros and G &G Foods Co,172NLRB No 107 See alsoOvernight TransportationCompany, Inc,157NLRB 1185, 1190-91, enfd.372 F 2d 765 (C A 4),Herman Sausage CoInc, 122 NLRB 168, enfd275 F 2d 229 (C A 5)Contra,N LR B v George E Light Boat StorageCo ,373 F 2d 762(CA 5)'SeeH W Elson Bottling Company,155NLRB 714, and cases citedthereinSee alsoCreutz Plating Corp,172NLRB No1,LincolnMfgCo, 160 NLRB 1866'SeeFrank Gallaro and Joseph Gallaro,dlblaGallaro Bros and G &G Foods Co,supra See alsoN L R BvStrongRoofing andInsulatingCo. 391 U S 933175NLRB No 100 HEN HOUSE MARKET NO. 3wage increase or other benefits which it hasheretofore granted.2.Add the following as paragraph 2(b) of theRecommendedOrder,andrelettersubsequentparagraphs accordingly:"Make whole the employees in the appropriateunitby paying all pension, health and welfarecontributions,asprovidedintheexpiredcollective-bargainingagreement,which have notbeen paid and which would have been paid absentRespondent's unlawful conduct found herein, andcontinuesuchpaymentsuntilsuchtimeasRespondent negotiates in good faith with the Unionto a new agreement or an impasse."3.Insert the following as the last indentedparagraph of the Notice:IWILL make to the appropriate fund, from thedate of the expired agreement, all such pension,health and welfare payments which I have notmade and which I would have made absent myunilateral changes.TRIAL EXAMINER'S DECISIONMAURICE S. BUSH, Trial Examiner: Respondent HaroldW. Hinson in August 1967 purchased a food storeoperatingunderasubsistingcollective-bargainingagreement between the store's former owner and theabove-namedUnion covering the store's three meatdepartment employees which Hinson recognized as legallybinding upon him. The issues in the case are whetherHinson, despite his recognition of liability under thecontract, is nevertheless in violation of Section 8(a)(1) and(5) of the National Labor Relations Act by (a) refusing tobargain with the Union in good faith as the exclusivebargaining representative of the involved unit, (b) bypromising the three employees better pay and workingconditions if theywould reject the Union, (c) bythreatening the three employees that they would have togo elsewhereto work if they did not withdraw from theUnion, (d) by unilaterally, and without notice to theUnion, increasing the wages of the employees in the unit,and (e) by unilaterally, and without notice to the Union,changing various subsisting health, welfare and retirementbenefits of the involved employees.The complaint was issued on March 29, 1968, pursuantto a charge filed by the Union on February 12, 1968, acopy of which was duly served upon Respondent on thesame day. A timely answer to the complaint was filed onApril 5, 1968. Amendments to the complaint and answerwere made at the trial and pursuant to direction have beenreduced to writing and received in evidence as GeneralCounsel'sExhibit3andRespondent'sExhibit1,respectively.Respondent'sanswerandamendmentstheretowere further modified by certain stipulations offact made at the opening of the trial.The case was heard at Kansas City, Missouri, on May9, 1968. Counsel for General Counsel and Respondenthave filed excellent briefs. These have been carefullyreviewed and considered.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT597RespondentHaroldW.Hinson is an individualproprietor engaged in the retail sale of grocery and meatsproducts at stores in Kansas City and Harrisonville,Missouri. In the course of his business operations,Respondent annually sells groceries and other merchandisevalued in excess of $500,000, of which more than $50,000worthoriginatesoutsideof the State of Missouri.Respondentisanemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAmalgamatedMeatcutters& Butcher Workmen ofNorthAmerica,LocalUnion 576, AFL-CIO, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.BACKGROUND FACTSAssociatedGrocersisalargeassociationofindependent grocers located in the area of Greater KansasCity,Missouri.Associated performs for its members avariety of services, including the service of negotiatingcollective-bargaining agreements with the aforementionedUnion in behalf of such of its grocer-members as operateunionshops.RespondentHaroldW.Hinson,whooperates nonunion shops in Kansas City, Missouri, hasbeen a member of Associated for many years and hasbeen on its board of directors for the past 10 or 12 years.Hugo Nyman,also amember of Associated Grocers, formany years owned and operated Nymans Food Center, acorporation,withplaceof business at Harrisonville,Missouri, under a collective-bargaining agreement with theUnion. On August 20, 1967, Nyman sold all the capitalstock of the Center to Associated Grocers and assigned toit the lease occupied by the Center.On the following day, August 21, Associated Grocerssold all the physical assets and going business of theCenter to Hinson who thereafter operated it as a soleproprietorship. It is established by stipulation that Hinsonupon the acquisition of the physical assets and business ofNymans Food Center became a successor employer,withinthemeaning of the Act, to the subsistingcollective-bargaining agreement (G.C. Exh. 4) betweenNymans Food Center and the Union. The contractcoveredonlytheemployees in the Center'smeatdepartment which consists of a unit of 3 employees. Thecontractwas for the period October 4, 1965 throughFebruary 3, 1968. It provided for automatic renewal onFebruary 3, 1968 on a month-to-month basis unless eitherthe Employer or the Union by a prior 60-day writtennotice requested that the agreement "be reopened fornegotiations of changes." Although the agreement on itsface appears to be solely a contract between NymansFood Center and the Union,itisestablishedbystipulation that it follows a prototype worked out by theUnion and the retail food industry in industry-widenegotiations for the Greater Kansas City area. The samecontractwas thus in force between the Union anddesignated operating markets in the Greater Kansas CityArea consisting of 5 counties. The record shows that ithad been Hugo Nyman's practice for many years toaccept any contract worked out between his industry andthe Union without personally or through a representative 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipating in the negotiations leading to the prototypeagreement.Hinson renamedNymans Food Center to Hen HouseMarket No. 3. Although Hinson has been in the retailgrocery business for 30. years he has never had a unionshop priorto his acquisitionof the Center. His other twostores,Hen HouseMarkets Nos. 1 and 2, have never beenunder a collective-bargainingagreement.Hen HouseMarket No. 1 which he has owned and operated for 30years employs around 100 persons of which some 20 to 25workin its meatdepartment. Store No. 2 has about 30employeesofwhich 8 are employed in the meatdepartment. The store here involved employs about 20employees of which 3, as heretofore shown, are employedin itsmeatdepartment.It isHinson's only self-servicefood store and all meat department employees employedby Respondent at that store, but excluding office-clericalemployees,guards, andsupervisors as defined by the Actconstitute a unit appropriate for the purposes of collectivebargainingwithin themeaning ofSection 9(b) of the Act.Despite the fact that Hinson has never had to deal witha unionin his 30 years of experience as an independentgrocer, the record shows by his own admissions that he isquite knowledgeable of union affairs and practices and theobligationsof an Employer under the Act. His testimonyshows that he generally seeks to match for his meatdepartment employees the wages and health, welfare andretirementbenefitscalledforinthe industry-widecollective-bargaining agreement.The record further showsthatHinson as a memberof the board of directors ofAssociated Grocers for many years, has been exposed tothe ins andouts of industry-wide negotiations with theUnion over the years in the renegotiation of expiringcollective-bargainingagreements,sinceoneofthefunctionsofAssociatedGrocers is to represent itsgrocer-members as a group inindustry-wide negotiationswith the Union which it does through a representativeappointed by its board of directors who, it must bepresumed,reportstotheboard the status of thenegotiationsfrom time to time and ultimately submits tothe Board for its approval or disapproval the final draft ofthe prototype contract.IV. THE ALLEGED UNFAIR LABOR PRACTICESThe Union learned about Hinson's purchase of theNyman store almost immediately and lost no time incontactingHinson.Within a day or two after theacquisition, one of the Union's business representatives,TedWolff, spoke to Hinson at his new store in thepresence of the store's 3 meat department employees. HecalledHinson's attention to his successionto the Nymancollective-bargainingagreementwith theUnion andrequested his signature to the contract in order to bring itsprovisions for aPensionPlan and Trust Agreement incompliance with-the rules and regulations of the InternalRevenue Service.Hinsonreadily acknowledged that hehad "bought the contract" and would abide by it, butstated he would refer the request for his signature to hisattorney who would later contact the Union. Wolff sawHinsonagaintwo weeks later as the contract was stillunsigned and Hinson againsaid he would refer the matterto his attorney. Two weeks later, not having heard fromHinson'sattorney,Wolff once more spoke to Hinsonabout getting his signature on the contract.Hinson repliedthat he had forgotten to send the contract to his attorney,Frank Rope, but would now do so. Thereafter, as no wordwas forthcoming from attorney Rope, Wolff made severalunsuccessful attempts to reach Hinson by telephone.The record shows that Hinson eventually sent thecontract to another attorney, Robert Frager, for adviceand such action as he deemed advisable. Under date ofNovember 8, 1967, Frager wrote to the Union seekingnew language in the contract to make it expressly clearthat the contract would apply only to Hen House MarketNo. 3 and not to Hinson's other two food markets. TheUnion never responded to Frager's letter.Some 17 days later, on November 25, 1967, Hinsonunder his own signature sent the Union an undated letter(G.C. Exh. 5) notifying the Union that "Nymans FoodCenter does not intend to be bond by the present existingcontract with your union after February 3, 1968, the dateof its expiration." The notice was timely under theexisting contract. From Hinson's testimony, it is foundthat at the time he sent his notice of contract terminationto the Union, he told the 3 meat department employees inHen House Market No. 3 about his notice to the Unionand informed them that after February 3, 1968 he wouldoperate that store as a nonunion shop.On December 27, 1967, the Union sent Hinson a letter(G.C. Exh. 6) requesting a contract negotiation meetingon January 2, 1968, under the following text:This will serve as our notice that we would like to havea meeting with you on January 2, 1968, at 2:00 p.m. atthe Bellerive Hotel for the purpose of negotiating a newcontract to replace the one covering Nyman's FoodCenterwhich expires on February 3, 1968. Findenclosed another copy of the contract proposal whichwe sent you on November 28.Hinson did not answer the Union's letter. On January22, 1968, the Union sent him a second letter (G.C. Exh. 7)requesting a meeting on January 29,.1968, for the purposeof negotiating a new contract to take the place of the oldexpiring contract.Hinson again did not reply. Prior tothese letters by the Union to Hinson, the Union inNovember had commenced industry-wide negotiationswith retail market employers in the heretofore describedGreater Kansas City Area for a new prototype contract toreplace the then existing contract, of which as noted, theNyman contract to which Hinson had succeeded, is anexample. In these industry-wide negotiations, the Unionnegotiatedwith representatives of various groups ofemployers, of which the Associated Grocers was one.These negotiations came to fruition in a new industry-widecollective-bargainingagreement reached on or aboutFebruary 20, 1968, as successor to the old contract.Hinson testified that he did not respond to the Union'stwo letters requesting contract negotiatingmeetingsbecause he "knew there could be no separate contract...until the industry had arrived at a decision . . . andbecause he felt that he would be bound by whatever theindustry decided on anyway." He gave as a further reasonfor not responding to the Union's requests that as amember of the Associated Grocers, he felt that he "hadnegotiations going on in any event." These reasons are notcredited as the evidence shows, as found above, thatHinson had no intention of running a union shop at HenHouse Market No. 3 after the expiration of the Nymancontract to which he fell heir and that he had notified hismeat department employees to that effect.The fact that Hinson had no intention of operating HenHouseMarketNo. 3 under a collective-bargainingcontract after the February 3, 1968 expiration of itssubsisting contract is also reflected in a letter sent by hisaforementioned attorney, Robert Frager, under date ofMarch 5, 1968, to government trial counsel herein, in HEN HOUSE MARKET NO. 3599connection with the then anticipated complaint in thismatter pursuant to the charge filed by the Union in thecase. In his letter (G.C. Exh. 2) Frager stated ". . . thatthe employer's [Hinson's]evidence would be that at thetime the contract expired, a representative of AssociatedGrocers spoke to the employees of the meat department attheHarrisonville store[Hen House Market No. 3] andadvised them that if they desired to work in a union shop,he would find them -jobs."' He could hardly have saidmore clearly that Hinson planned to run a strictlynonunion shop,atHen HouseMarket No. 3 after theexpirationoftheoldNyman collective-bargainingagreement on February 3 pursuant to Hinson's notice.'The Frager letter was received in evidence(G.C.Exh.2)as anadmission against interest by Hinson through his attorney Frager over theobjections of Hinson'spresent and successor counsel to Frager on theground that government counsel had failed to show that Hinson hadauthorized a representative of Associated Grocers to speak in his behalf tothe 3 union meat department employees in Hen House Market No. 3 andadvise them"that if they desired to work in a union shop,he would findthemjobs [elsewhere]."The law,ably briefed by Respondent'spresentcounsel,isquite clear(Wigmore,Evidence,Vol. IV,3d ed., sec. 1063 andrelated sections)that an"attorney's admission can effect his client so faras he has authority to act in his client's place.....The issue is thussolely a question of fact as to whether Hinson,either directly or indirectlyor through attorney Frager,had authorized a representative of AssociatedGrocers to make the indicated contact and offer to the employees.Quite aside from the oral testimony in the case,the quoted statementfrom attorney Frager's letter is susceptible to the inference that Hinsonhimself directly authorized the Associated Grocery representative to tell his3 union meat department employees in his behalf that if they wantedemployment in a union shop he would find them jobs elsewhere,or to theinference that attorney Frager,upon authority conferred on him byHinson,authorized the representative in question to make that statementand offer to the 3 employees.Hinson's own testimony is conflicting on whether he had authorized arepresentative of Associated Grocers to speak for him to the 3 union meatdepartment employees and offer to get them jobs in a union shop if that iswhat they desired.In one part of his testimony Hinson flatly denied thathe hadgivenany representative of Associated Grocers such authority, butin response to a question put to him by the Examiner,he acknowledgedthat he had given his then attorney,Frager,full authority to act for him inconnection with the charge involved in this case which, it follows, wouldinclude the authority to authorize a representative of Associated Grocers tomake the offer of union jobs elsewhere to the 3 employees.Hinson alsoacknowledged(Tr. 97)that he had told Frager that a representative ofAssociated Grocers had talked to the 3 employees and had offered torelocate them in union shops if they desired to continue to work in a unionshop.This carries the strong inference,here found,thatHinson himselfhad authorized the representative in question to make the offer of unionjobs elsewhere to the 3 employees if they desired to remain in union jobs,particularly since the record fails to disclose that Hinson had at any timedisclaimed responsibility to his employees for the offer.Hinson'sown testimony also leaves no doubt that the AssociatedGrocer's representative who contacted the 3 meat department employeeswas Bill Sheehan,Associated's retail meat supervisor, whose function it istoassistgrocer-members of Associated Grocers with their meatdepartment problems. When one of Hinson's 3 meat department employeesinHen House Market No. 3 left that store,Sheehan selected areplacement(Michael Jackson)for him who was still working at that storeat the time of this trial.The record supports an inference that there is aclosebusiness relationship between Sheehan,inhiscapacity as anemployee of Associated Grocers,and Hinson,in his capacity as a memberof the Associated's Board of Directors.On the basis of the record as outlined in this footnote, it is found thatHinson either directly or indirectly or through his then attorney,Frager,authorizedSheehan,the aforementioned representative of AssociatedGrocers, to contact the 3 involved meat department union employees in hisbehalf to offer to get them jobs at other union shops"if they desired towork in a union shop."Accordingly Hinson's denial that he had given suchan authorization to "a representative of Associated Grocers" (Sheehan) isnot credited.The letter in question by Hinson's attorney Frager was written in themanagement of the then anticipated litigation here involved.The BoardCommencing concurrently with his notice of November25, 1967 to the Union of contracttermination as ofFebruary 3, 1968, Hinsonmade a seriesof statements tohis employees in the meat department of Hen HouseMarket No. 3 and took certain actions affecting the termsand conditions of their employment. The three involvedemployees areMichael Sargeant, a meatcutter with 4years'experiencewho has worked for the store nowknown as Hen House Market No. 3 for the past 2 years;GoldieCunningham, a meat wrapper with 8 years'experience who has worked at thesamestore since aboutthe time Hinson took it over; and Michael A. Jackson, ajourneyman meatcutter with nearly 7 years' experiencewho has worked at the store since September 6, 1967 andwho was hired by Hinson, as heretofore noted in footnoteNo. 1 above, upon the recommendation of AssociatedGrocers' meat supervisor, Bill Sheehan. All three of theseemployees were members of the Union when they werehired to work at store No. 3 and remained union membersat least until such time as they mailed in requests to theUnion for withdrawal cards on February 7, 1968, a fewdays after the collective-bargaining contract between theUnion and Nymans Food Center had expired. Mrs.Cunningham had been a member of the Union for some 8years and Sargeant for about 2 years at the time they sentin requests for withdrawal cards to the Union; the recordis silent asto how long Jackson had been a member priorto his request for withdrawal.On November 25, 1967, the stipulated date of hiscontract termination notice to the Union, Hinson spokecollectively to the 3 meat department employees in HenHouse Market No. 3 and told them about his notice totheUnion.He also informed them that after theexpiration of the then preexisting collective-bargainingagreement on February 3, 1968, the store would no longeroperateunder a contract with the Union. ShortlythereafterHinson spoke individually to the 3 employees.He told them that after February 3, it would be up toeach of them to decide whether "to stay union ornonunion,"but informed them that if they decided toremain inhis employment he would match their pay withthe union scale and would put them under his ownindependent health and welfare and retirement plans thenapplicable to all other employees in his 3 stores which hestatedwere comparable to those under the Unioncontract.At around the time Hinson advised the 3 employeesthat it would be up to them to decide whether "to stayunion or nonunion" after the February 3, 1968 expirationdate of collective-bargaining agreement,he took action toincreasethe salaries or wages of 2 of the employees in theunit.On November 25, 1967, he promoted Sargeant fromjourneyman meatcutter to head meatcutter with the titleof Meat Department Manager at a salary increase to $175from $139 a week; the parties have stipulated that thispromotion to manager did not disqualify Sargeant frommembership in the Union. On December 15, 1967, heraisedGoldie Cunningham's salary approximately $10 aweek for the stated reason of wanting to place her on parwith the wages he was paying his other meat wrappers atStores Nos. 1 and 2. These salary or wageincreases weremade unilaterally and without notice to the Union.has held that,"It is well settled that the admissions of an attorney in themanagement of litigation are admissible against a client."Alban Poultry& Egg Company,134NLRB 827, In. 1. The Examiner adheres to hisoriginal ruling receiving in evidence the lettersent by Frager as attorneyforHinson in the management of anticipated litigation to governmentcounsel herein. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 3, the date the contract expired, the 3employees were contacted, as heretofore shown, by arepresentativeof Associated Grocers in behalf of Hinsonwho told them that "if they desired to work in the unionshop, he would find jobs for them." (G.C.-Exh. 5 and fn.1,above.) The record shows that each of the 3 employeesclearly understood that they could not continue workingforHinsonafter February 3 unless they dropped theirunionmembership.On February 7, each of the 3employees sent an identical letter to the Union requestingwithdrawal of membership in the Union. Two of the 3employees were partially motivated in taking this actionby their strong desire to remain at Store No. 3 because ofitsconvenient locationwith respect to their homes.Thereafter Hinson put the 3 employees under the health,welfare and retirement benefits theretofore applicable toall other employees in Hinson's three stores which differedfrom their benefits under the collective-bargainingagreement. This was also done unilaterally and withoutnotice to the Union.Hinson denied that in talking to the 3 employees at thetime he sent his notice of contract termination to theUnion that he made any comparisons to them as to whatthey could expect from him in the way of wages andhealth,welfare and retirementbenefits as compared towhat they would get in a union shop. He denied that hehad even mentionedthe Union to the 3 employees. Thisconflicts with quite specific testimony to the contrary bythe 3 employees. Jackson for example, testified thatHinson told him that he would "go along with the[Union] contract, it would be just as good or better."Sargeant and Cunningham also testified that Hinson madesubstantiallythesame statements to them. Thisunanimoustestimony by all 3 of the employees in the unitrequires acceptance. The Examiner discredits the denialsof Hinson that he made any comparisons to them of thewages and benefits he would give them as nonunionemployees as compared with what they would get under aUnion contract. (The record shows, by Hinson's ownadmission, that the industrywide contract eventuallyrenegotiatedby the Union on February 20, 1968 providedfor more pay and more benefits than he was paying his 3meat department employees after they withdrew from theUnion.) The 3 employees denied that they were influencedby anythingHinson had told them about workingconditions at the store after February 3 in withdrawingfrom the Union and testified that they arrived at theirdecision towithdraw from the Union independentlybecause they believed they would be better off financiallyas nonunion employees in Hinson's No. 3 store. Thistestimony given at the time when they were still in theemployment of Hinson and beholden to him cannot becreditedas the entire record supports the contraryconclusionthat they felt that they had no alternative thantowithdraw from the Union in view of their desire toremain at the store and Hinson's determination to operateitas a nonunion store after February 3. This was finallymade abundantly clear to them on the day the store'scollective-bargaining agreement expired, by the offer theyreceived that very day from a representative of AssociatedGrocers in behalf of Hinson to find them jobs elsewhere"if they desired to work in a union shop." They lost notime thereafterinmailingtheir letters of February 7 tothe Union requesting withdrawals of their memberships.The record shows that Hinson by his own admissionwas fully aware of the fact that if his 3 meat departmentemployees "stayed in the Union" he "would have tobargain with them."Discussionand ConclusionsFrom the evidentiary facts set forth above, theExaminer finds and concludes that RespondentHinson isin violation of Section8(a)(1) and(5) of the Act (a) by hisrefusal to bargain with the Union both before and aftertheexpirationofthebindingsubsistingcollective-bargaining agreement he took over when hepurchased theHarrisonville foodmarket, (b) by hispromise to the 3 employees in the involved unit of betterpay and working conditions if they rejected the Union, (c)by his threats to the employees that they would have to goelsewhere to work if they did not withdraw from theunion,(d) by his unilateral action in increasing the wagesof the employees in the unit without notice to orconsultation with the Union, and (e) by his unilateralaction in changing various subsisting health, welfare andretirement benefits of the involved employees withoutnotice to and consultation with the Union.Taken as a whole, Hinson's indicated conduct and actsdiscloses a firm determination to undermine and destroythe Union in Hen House Market No. 3 so that it could beoperated like his other two stores as a nonunion shopafter the expiration of its subsisting collective-bargainingagreement.Althoughobligedtorecognizehissuccessorship as an Employer to the store's preexistingcollective-bargaining contract, Hinson's conduct since thepurchase of the store shows a considerable amount ofzigzaggingin efforts to find ways and means of escapingfrom the contract.In the 6-month periodremainingto the life of thecontract from the time he took over the store Hinsonemployed no fewer than 3 sets of attorneys to representhim in connection with his legal obligations thereunder.The record carries the inference that he changed attorneyswhen it appeared that they could offer him no avenues ofescape from the contract.When contacted by a Unionrepresentative the day after he bought the store for hissignatureon the preexisting agreement, he readilyacknowledged his liability thereunder but stated he wouldrefer the request for his signature to his then attorney, aMr. Frank Rope, who would later contact the Union. TheUnion never heard from Rope and never succeeded ingettingHinson's signature on the contract in the 8 ormore weeks following the initial request despite twosubsequentpersonalcallsonHinson and numerousunanswered telephone calls to him for this purpose. Thenext word the Union received on the matter was a letterdatedNovember 8, 1967, from a new attorney, theaforementioned Robert Frager requesting an addendum tothe contract expressly limiting its provisions to store No.3 and thereby avoiding any possibility that it might alsoapply to Hinson's nonunionshops Nos. 1 and 2.The Union did not immediately reply to this request,butHinson in an evident change of mind about beingunder a union contract, sent the Union a letter under hisown signatureon November 25 notifying the Union thathe did not intend to be bound by the thensubsistingcollective-bargaining agreement "after February 3, 1968,the date of its expiration." In view of the implications inthe notice, the Union sent Hinson two letters under datesof December 27, 1967 and January 22, 1968 requesting ameeting"for the purpose of negotiating a new contract forthe one that expires Feb. 3, 1958." Hinson never repliedto either of these letters, although the contractwas still infullforce and effect and all 3 employees in the unit HEN HOUSE MARKET NO. 3601covered by the contract were still members of the Union.Hinson's excuse at the trial for not replying was that hefelt that he would in any event be bound to accept theindustrywide new contract then being negotiated by theUnion and the industry.This excuse is not credited as itdoes not stand critical examination for at least 3 reasons.One is that if he had intended to be bound by the newindustrywide contract he would never have sent his noticeof November 25 to the Union terminating as of February3, 1968 the then existing contract which by its terms wasto continue automatically beyond its expiration date untila new contract was executed unless terminated by one ofthe parties.Another is that Hinson failed to let the Unionknow by letter or word of mouth,as his predecessor hadunder similar circumstances,that he would be bound bywhatever new industrywide contract the Union and theindustryworked out.CertainlyHinson,an astute man,knew that the Union had a right to expect at least such atoken notice of intention to continue under a Unioncontract as it was well known to the Union that he hadnever been a party to a collective-bargaining agreement inall the 30 years he had been operating food markets. Thethird reason for not crediting Hinson'sexcuse for notresponding to the Union's request for negotiations on anew contract is that Hinson's conduct and acts prior tothe receipt of the Union's request for meetings as set forthin the evidentiary findings above show a clear intent nottoenter into any new collective-bargaining agreementupon the expiration of the old contract,but on thecontrary reveal an intent to undermine and destroy theUnion so that store No. 3 could be operated as anonunion shop after February 3.Thus the record compels the conclusion thatRespondent Hinson is in violation of Section 8(a)(1) and(5) of the Actby his refusal to bargain with the Unionpursuant to its requests for a new collective-bargainingagreement during the contract period when the Union wasconcededly the exclusive bargaining representative ofHinson'smeat department employees in his store No. 3.The record is even more direct that Hinson offered thethree employees in the unit better pay and workingconditions if they would reject the Union,in violation ofSection 8(a)(1) and(5) of the Act.This is implicit in thetestimony of the three employees that Hinson told themthat he would continue to meet the union scale of wagesand benefits,or "better," when he was no longer underthe then subsisting collective-bargaining agreement forstoreNo. 3 upon the expiration of its term.Respondentcontends,however,that reliance should be given to thetestimony of the three employees that in withdrawingfrom the Union they were not influenced by Hinson'spromises of wages and benefits equal to or better thanunder a union contract but that they independently arrivedat their decisions to withdraw from the Union based upontheir own judgment that they would be better off workinginHinson'snonunion shop than under a union contract.As it was found above that the indicated testimony is notcredible,the contention lacks merit. It may be added herethat the demeanor of the three employees while givingsuch testimony also compels rejection of the testimony.Respondent also advanced the alternative argument thatHinson's statements to the three employees that the wagesand benefits he would give them after the expiration of thestore'scollective-bargaining agreement would match orexceed what they would get in a union shop are mereexpressions of views, arguments or opinions under theprotective provisions of Section 8(c) of the Act, "as hisstatements contain no...promise of benefit." Thiscontention is also without merit as our findings show thatHinson's statementsto the threeemployees did contain"promise of benefit"if the employees would withdrawfrom the Union. The promiseswere,to besure,not directpromises-Hinson is too astute to engage in that kind ofobvious and direct violationof the Act - but they wereclearly implied promises of the same or better terms ofemployment than under contract if the three employeeswithdrew from the Union.The recordcompels theconclusionthatthisiswhat the three employeesunderstood from the statements made to them by Hinsonsimultaneously with themailing of his notice to theUnion thathe would notbe bound bythe subsistingcollective-bargaining contract after its expiration date.Section8(c)expresslyexceptsfrom its protectiveprovisions, expressions of "promiseof benefit,"such ashas been foundto havebeen made in the instant case byHinson to the three employees.Such promisesof benefitsconstitute a violation of the provisions of Section 8(a)(1)and (5)of the Act.Respondent's further violation of Section 8(a)(1) and(5) by threatsto the three employeesthat theywould haveto go elsewhereto work if they did not withdrawfrom theUnion,similarly does not require much amplification hereas the evidence of this violation has been discussed atlengthabove in footnote 1. Summarized,the recordreveals, through a letter written by Hinson'sattorneyFrager,that an agent of Hinson called on the 3 employeesatstoreNo. 3 on the veryday that the store'scollective-bargaining contract expired, to offer toget themjobs elsewhere"if they desired to work in a union shop."In addition it may be addedthat whollyaside from theFrager letter,Hinson's conduct and actions with respect tothe three employees from and after the time he notifiedtheUnion of hiselectionnottobe bound by theautomaticrenewalprovisionofcontractafteritsexpiration date clearly revealed to the employeesthat theycould not remain in Hinson'semploymentafter theexpiration date of the contract unless they withdrew theirmembershipsfrom the Union.The finding that Respondent is in further violation ofSection 8(a)(1) and(5) by hisbestowing of unilateral wageincreases upon employees in the unit likewise does notrequiremuch discussion.The findings aboveshow thatHinson,at or near the time of his contract cancellationnotice to the Union, increased the wagesof one of theemployees in the unit approximately$10 a week andpromotedanotheremployee in the unit to meatdepartment manager at a salary increase of $36 per weekwithout solicitationby the twoemployees and withoutnotification to or consultation with the Union.The $10wage increase was given to Mrs. Cunningham for thealleged purpose of placingher salaryon par with salariespaidmeat wrappers at Hinson'sother 2 stores. But noreason was advanced by Hinson to explain the fact that hewaited some 3 months until December15, 1967, to elevateMrs. Cunningham's salaryby about $10a week in orderto equalize her pay with that of his other meat wrappersas she had started working for him from about the timehe took overstore No.3 on August21, 1967.Similarly notestimonywasofferedbyHinson to explain thecircumstances under which a vacancy occurred for theposition of Meat Department Manager at store No. 3 towhich he promoted Sargeant at a timepracticallyconcurrent with his notice of contract cancellation to theUnion;therecord is curiously silent on this andaccordingly lendsitself tothe inference under all the othercircumstancesof thecase that Hinson artificially created 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe vacancy of Meat Department Manager atstore No. 3in order to elevate Sargeant to that positionand therebymake him more susceptible to Hinson's indirect pressurethat he withdraw his membership from the Union. Butwholly aside from such an inference,,the record as awhole,reflecting as it does Hinson's refusal to bargainwith the Union,his notice to the Union of termination ofthecollective-bargainingagreement,and his impliedthreats through an agent to the three employeesthat theywould have to find work elsewhereifthey did notwithdraw from the Union, compels the conclusion thatHinsonraisedCunningham'ssalaryandpromotedSargeant to a better paying positionfor the deliberatepurpose ofinducing them to withdrawfrom the Union inorder to undermine and destroytheUnion. Accordinglythe reasons advanced by Hinsonfor the salaryincreases ofCunninghamandSargeantarerejectedasbeingpretextual.Finally therecord also leaves no doubt that RespondentHinson is in further violation of Section 8(a)(1) and (5) oftheAct byreason of having madeadmittedunilateralchanges in the Healthand Welfare benefits of the threeinvolved employees without notice to or consultation withthe Union.Respondent advances the argument that theseadmitted changes are not unlawful because they weremade(a) after the three employeeshad "voluntarily"withdrawn from the Union and(b) after theexpirationdate of the involved collective-bargaining agreement, andthus were made at a time when the Union had ceased torepresent the employees in the unit as their exclusivebargainingrepresentative.Thedifficultywiththeargument that the three employeesvoluntarily withdrewfrom the Union is that the record compels theoppositeconclusion that their withdrawalswere induced by payraises and by threats that they wouldhave to find workelsewhere if they did not withdrawfrom the Union.Similarly,thedifficultywiththeargumentthat thechanges in the Health and Welfarebenefitsare lawfulbecause they were made after the collective-bargainingagreement had expired is that the recordshows thatRespondent'sconduct,as heretofore outlined in detail,undermined theUnionbydissipatingtheUnionmembership of all the employees in the unitand therebydestroyed the elementary condition requiredfor even thecommencementofnegotiationsforasucceedingcollective-bargaining agreement.The law is clear that aRespondentmay notprofitby his ownunfair laborpractices.Becauseof these unfair labor practices,Respondent's obligation to consultthe Unionwith respectto the contract changes here involved persistedbeyond theformalexpirationdateof thecollective-bargainingcontract to which Respondent succeeded as an employerunder the Act when he purchased the going business ofstoreNo. 3. C &C Plywood Corporation,163NLRBNo. 136;The Little Rock Downtowner,Inc.,168 NLRBNo. 18; andOhioCar & TruckLeasing,Inc.,169 NLRBNo. 37.VI. THE REMEDYHaving foundthat theRespondent has engaged incertainunfair labor practices in violation of Section8(a)(1) and(5) of the Act,itwill be recommended thatRespondent cease and desist therefrom and take certainaffirmative action designated to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact andupon the record as a whole,Imake the following:CONCLUSIONS OF LAW1.RespondentHaroldW.Hinson is engaged incommerce and the Union is a labor organization withinthe meaningof the Act.2.Respondent on August 21, 1967, purchased a foodstore atHarrisonville,Missouri,now known as HenHouseMarketNo.3,subjecttoapreexistingcollective-bargaining agreement between the Union and aprior owner covering a unit of meat department employeesat said store more specifically described below.3.Respondent upon the purchase of said store becamea successor Employer,within the meaning of the Act, totheabove-describedsubsistingcollective-bargainingagreement which became effective on October4, 1965,and by its terms was to remain in force and effect throughFebruary 3, 1968.4.All meat department employees at Respondent's saidHarrisonville's food store, but excluding office-clericalemployees,guards,and supervisors as definedin the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.5.By interferingwith,restraining,and coercing hisemployees in the exercise of the rights guaranteed inSection 7of the Act,the Respondent has engaged, and isengaging,in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.6.By the unlawful labor practices described in theparagraphnextabove,Respondenthascausedallemployees in the above-described unit to request theUnion for withdrawals from membership therein.7. Because of Respondent's unlawful conduct in causingthe employees in the unit to seek to withdraw theirmembership in the Union,theUnion remains andcontinues to be their exclusive representative for purposesof collective bargaining within the meaning of Section 9(a)of the Act.8.By failing and refusing to bargainin good faith withthe Union as the exclusive bargaining representative of thedescribedunitofmeat department employees in hisHarrisonville store,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.V. THE EFFECTOF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section IV,above,occurring in connection with the operation ofRespondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case,the Trial Examiner recommends that Respondent HaroldW. Hinson, his agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing,upon request, to bargain collectively ingood faith with the aforesaid Union,as the exclusiverepresentative of all meat department employees employed HEN HOUSE MARKET NO. 3by Respondent in the heretofore described unit at hisHarrisonville,Missouri,store,now operated under thename of Hen House Market No. 3.(b)Promising employees better pay and workingconditions if they would reject the Union.(c)Threatening employees that they would have toleave his employment if they did not withdraw from theUnion.(d)Unilaterallychanging the wages or workingconditions of employees without notifying,consulting orbargaining with the Union prior to making such changes.(e)Unilaterallychanging the health,welfareandretirementbenefitsofemployeeswithoutnotifying,consulting or bargaining with the Union prior to makingsuch changes.2.Take the following affirmative action which isnecessary to effectuate the purpose of the Act:(a)Uponrequest,bargaincollectivelywithAmalgamated Meatcutters&Butcher Workmen of NorthAmerica, Local Union 576, AFL-CIO, as the exclusiverepresentativeof the employees in the aforestatedappropriate unit at Respondent'sHarrisonville,Missouri ,food store with respect to rates of pay,wages, hours ofemployment,and other conditions of employment,and, ifan understanding is reached,embody such understandingin a signed agreement.(b)Post at his Harrisonville,Missouri,food market,operating under the name of Hen House Market No. 3,copies of the attached notice marked"Appendix."'Copiesof said notice on forms provided by the Regional DirectorforRegion 17, shall, after being duly signed byRespondent,be posted by Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter, in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not -altered, defaced,or covered byany other material.(c)Notify the Regional Director for Region 17, inwriting, within 10 days from the date of this Order, whatsteps have been Taken to comply herewith.''In the event that this Recommended Order is adoptedby theBoard, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree oftheUnitedStatesCourt ofAppeals Enforcing an Order"_shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adoptedby the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 17, in writing,within 10daysfrom the date of thisOrder, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES603Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,Ihereby notify my employeesatmy Harrisonville,Missouri retail food store operatingunder the name of Hen House Market No.3 that:IWILL,upon request,bargain collectivelywithAmalgamatedMeatcutters&ButcherWorkmen ofNorth America,LocalUnion576,AFL-CIO, as therepresentativeof the employees in the followingappropriate unit at my Harrisonville,Missouri, foodmarket,with respect to rates of pay,wages,hours ofwork,and other conditions of employment,and if anunderstanding is reached, embody such understandingin a signed agreement.The bargaining unit is:Allmeat department employees employed at myHarrisonvilleStore,butexcludingoffice-clericalemployees, guards,and supervisors as defined in theNational Labor Relations Act.IWILL NOT promise any of my employees in the unitbetter pay and working conditions if they reject theUnion.IWILL NOT threaten employees in the unit that theywould have to leave my employment if they did notwithdraw from the Union.IWILL NOTunilaterally change the wages or workingconditions of any of my employees in the unit withoutnotifying,consulting or bargaining with the Union priorto doing so.IWILL NOT unilaterally change the health,welfareand retirement benefits of any of my employees in theunit without notifying, consulting or bargaining with theUnion prior to make such changes.HAROLD W.HINSON,D/B/A HEN HOUSEMARKET No. 3(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office, 610 FederalBuilding,601East 12th Street,Kansas City,Missouri64106,Telephone 374-5282.